 



Exhibit 10.26
DISABILITY AMENDMENT
TO THE KEYCORP
EXCESS CASH BALANCE PENSION PLAN
     WHEREAS, KeyCorp has established the KeyCorp Excess Cash Balance Pension
Plan (the “Plan”), and
     WHEREAS, the Board of Directors of KeyCorp has authorized its Compensation
and Organization Committee to permit amendments to the Plan, and
     WHEREAS, the Compensation and Organization Committee of the Board of
Directors of KeyCorp has determined it desirable to amend the Plan and has
accordingly authorized the execution of this Amendment,
     NOW, THEREFORE, pursuant to such action of the Compensation Committee, the
Plan is hereby amended as follows:

  1.   Article II, Section 2.1 shall be amended to add the following new
definition:         “(j) “Disability” shall mean (1) a physical or mental
disability which prevents a Participant from performing the duties such
Participant was employed to perform for his or her Employer when such disability
commenced, (2) has resulted in the Participant’s absence from work for 180
qualifying days, and (3) application has been made for the Participant’s
disability coverage under the KeyCorp Long Term Disability Plan.”     2.  
Article III, Section 3.1 shall be amended to delete it in its entirety and to
substitute therefore the following:         “3.1 Eligibility. Subject to the
provisions of Article V hereof, a Participant shall be eligible for an Excess
Pension Benefit hereunder if the Participant (i) terminates employment with an
Employer on or after age 55 with five or more years of Credited Service,
(ii) terminates his or her active employment with an Employer upon becoming
Disabled, or (iii) dies after completing five years of Credited Service, and has
a Beneficiary who is eligible for a benefit under the Pension Plan.”     3.  
Article IV, Section 4.1 shall be amended to delete the first paragraph, and to
substitute therefore the following:         “4.1 Immediate Payment Upon
Termination or Retirement of Participant. Subject to the provisions of
Section 4.2 hereof, a Participant shall receive an immediate distribution of his
or her Excess Pension Benefit upon the Participant’s (1) attainment of age 55,
and (2) upon the Participant’s termination of employment. Such Excess Pension
Benefit shall be paid in the form of a lump sum cash payment, unless the
Participant elects in writing, a minimum of one year prior to his or her
retirement or termination date to receive payment of his or her Excess Pension
Benefit under a different form of payment. The forms of payment from which a
Participant may elect shall be identical to

1



--------------------------------------------------------------------------------



 



      those forms of payment provided under the Pension Plan. Such payment
method, once elected by the Participant, shall be irrevocable.”

  4.   The amendments set forth in Paragraphs 1 through 3 shall be effective as
of December 31, 2007.     5.   Except as otherwise amended herein, the Plan
shall remain in full force and effect.

     IN WITNESS WHEREOF, KeyCorp has caused this Disability Amendment to the
Plan to be executed by its duly authorized officer to be effective as of the
31st day of December, 2007.

                  KEYCORP    
 
           
 
  By:   /s/ Thomas E. Helfrich    
 
           
 
  Title:   Executive Vice President    

2